NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

REGINALD KENDRICK,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D14-2913
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed July 29, 2015.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Lee County; Bruce Kyle, Judge.




LaROSE, Judge.


              Reginald Kendrick appeals the order denying his motion filed under

Florida Rule of Criminal Procedure 3.800(a). We affirm but certify a question of great

public importance.

              In his motion, Mr. Kendrick argued that because he was a juvenile at the

time he committed second-degree murder, his life sentence for the offense was illegal

under Miller v. Alabama, 132 S. Ct. 2455, 2475 (2012) (holding that the Eighth

Amendment prohibits mandatory life sentences without the possibility of parole for

juveniles who commit homicide). The postconviction court correctly denied Mr.
Kendrick's motion based on this court's opinion in Starks v. State, 128 So. 3d 91, 92

(Fla. 2d DCA 2013) (holding in a postconviction proceeding that because second-

degree murder with a firearm is a life felony punishable by life or by imprisonment for a

term of years not exceeding life, juvenile's life sentence was not unconstitutional under

Miller), disapproved of on other grounds, Lawton v. State, 40 Fla. L. Weekly S195 (Fla.

Apr. 9, 2015).

              In Landrum v. State, 40 Fla. L. Weekly D1178 (Fla. 2d DCA May 20,

2015), this court also found that a postconviction court correctly cited Starks when it

denied a motion to correct illegal sentence filed by a defendant convicted of committing

second-degree murder when she was a juvenile. Although we affirmed the

postconviction court's order, we recognized the sentencing incongruity that now exists in

this district since the legislature enacted chapter 2014-220, § 3, at 2873, Laws of

Florida, and the Florida Supreme Court decided Horsley v. State, 160 So. 3d 393 (Fla.

2015):

              a juvenile convicted of first-degree murder enjoys the right to
              eventual review of his or her sentence without regard to the
              date of his or her offense while a juvenile convicted of
              second-degree murder and sentenced to life before the
              effective date of the new legislation does not. This
              circumstance also raises the question whether those
              juveniles convicted of second-degree murder and sentenced
              to life imprisonment before July 1, 2014, are entitled to the
              individualized sentencing hearing called for in Miller.

Landrum, 163 So. 3d 1261. As we did in Landrum, we answer this question in the

negative based on our decision in Starks. Also as we did in Landrum, we certify the

following question as one of great public importance:

              BECAUSE THERE IS NO PAROLE FROM A LIFE
              SENTENCE IN FLORIDA, DOES MILLER V. ALABAMA,




                                           -2-
           132 S. Ct. 2455 (2012), REQUIRE THE APPLICATION OF
           THE PROCEDURES OUTLINED IN SECTIONS 775.082,
           921.1401, and 921.1402, FLORIDA STATUTES (2014), TO
           JUVENILES CONVICTED OF SECOND-DEGREE
           MURDER AND SENTENCED TO A NONMANDATORY
           SENTENCE OF LIFE IN PRISON BEFORE THE
           EFFECTIVE DATE OF CHAPTER 2014-220, LAWS OF
           FLORIDA?

           Affirmed; question certified.




WALLACE and KHOUZAM, JJ., Concur.




                                           -3-